NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 20-2504
                                      __________

                        BERTIN BETANCOURT-SANTIAGO,
                                       Petitioner

                                           v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                                      __________

                           On Petition for Review of an Order
                          of the Board of Immigration Appeals
                               Agency No. A201-938-491
                         (Immigration Judge: Pallavi S. Shirole)
                                    ______________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 On April 20, 2021
                                 ______________


            Before: AMBRO, RESTREPO, and RENDELL, Circuit Judges

                                 (Filed: May 25, 2021)

                                      __________

                                       OPINION*
                                      __________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
RESTREPO, Circuit Judge.

       Petitioner Bertin Betancourt-Santiago seeks review of a final order of removal is-

sued by the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s

(“IJ”) denial of his application for cancellation of removal. A.R. 3-4. Because we lack

jurisdiction to review the IJ’s denial of discretionary relief, we will dismiss the petition.

       Betancourt-Santiago, who entered the United States in 2006 without admission or

parole, is a citizen of Mexico. A.R. 225. In 2018, Gael Bertin Betancourt-Martinez, the

U.S. citizen son of Betancourt-Santiago and his partner Veronica Martinez-Nicolas, was

born. A.R. 71-72. The following year, in October 2019, the Department of Homeland

Security served Betancourt-Santiago with a Notice to Appear, charging him with remova-

bility under 8 U.S.C. § 1182(a)(6)(A)(i). Betancourt-Santiago, conceding removability,

filed an application for cancellation of removal under 8 U.S.C. § 1229b(b)(1).

       In order to be eligible for cancellation of removal, a petitioner must establish that

he:

              (A) has been physically present in the United States for a continuous
              period of not less than 10 years immediately preceding the date of
              such application;
              (B) has been a person of good moral character during such period;
              (C) has not been convicted of an offense under section 1182(a)(2),
              1227(a)(2), or 1227(a)(3) of this title, subject to paragraph (5); and
              (D) establishes that removal would result in exceptional and ex-
              tremely unusual hardship to the alien's spouse, parent, or child, who
              is a citizen of the United States or an alien lawfully admitted for per-
              manent residence.


8 U.S.C. § 1229b(b)(1). The IJ found that Betancourt-Santiago satisfied the first three

criteria, A.R. 34, but ultimately could not meet his burden in showing that his removal


                                               2
would result in exceptional and extremely unusual hardship to his citizen child. A.R. 37.

Betancourt-Santiago offered evidence concerning some developmental and communica-

tion delays experienced by his son, but the IJ reasoned that the son would continue to be

eligible for subsidized healthcare and therapeutic services in the event of removal. A.R.

37. At the cancellation hearing, Petitioner also testified to the fact that he was the sole

wage earner for the family, but the IJ cited evidence in the record showing that Veronica’s

relatives and friends had offered to support the household, and did not find the impending

financial hardship to be “substantially different from hardship that would ordinarily result

from someone’s removal.” A.R. 38.

        The IJ accordingly denied the application, and Betancourt-Santiago appealed to the

BIA, which affirmed the IJ. A.R. 38, A.R. 3-4. The BIA rejected Betancourt-Santiago’s

contention that the IJ did not apply the correct legal standard and failed to properly weigh

the factors in assessing the hardship that would be faced by his son, noting that the IJ con-

sidered the financial and emotional difficulties that would result, along with the son’s

health concerns. A.R. 3-4. Betancourt-Santiago subsequently filed this petition for re-

view.

        We are vested with jurisdiction to review final orders from the BIA under 8 U.S.C.

§ 1252(a)(1). However, to the extent the petition for review invites us to “review discre-

tionary decisions made pursuant to 8 U.S.C. § 1229b, including ‘exceptional and extremely

unusual’ hardship determinations,” we lack jurisdiction. Patel v. Att’y Gen. of U.S., 619

F.3d 230, 232 (3d Cir. 2010); Hernandez-Morales v. Att’y Gen. of U.S., 977 F.3d 247, 249

(3d Cir. 2020) (noting “[w]e lack jurisdiction to review discretionary denials of relief under


                                              3
§ 1229b.”). Despite this bar, we do “retain jurisdiction over ‘constitutional claims or ques-

tions of law.’” Hernandez-Morales, 977 F.3d at 249.

       Betancourt-Santiago argues that he raises a constitutional claim based on the IJ’s

failure to apply the correct legal standard, but his arguments are more correctly character-

ized as challenging the IJ’s interpretation of the record in its evaluation of the hardship

factors. He writes that the IJ’s analysis “required impermissible and erroneous speculation

about the continuing nature and permanence of what was actually only temporary stopgap

financial assistance from the mother’s relatives, and the incorrect assumption that Medicaid

would always cover the child’s medical expenses.” Pet’r. Br. at 17. As we have explained

previously, however, “a challenge to an agency’s factual findings raises no constitutional

claim.” Hernandez-Morales, 977 F.3d at 249. As Betancourt-Santiago has failed to artic-

ulate a constitutional claim, we lack jurisdiction to review the IJ’s denial of his application

for cancellation of removal.

                                   *       *       *     *       *

       We thus dismiss the petition for review.




                                               4